PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/881,232
Filing Date: 13 October 2015
Appellant(s): Dorgan.



__________________
Robert J. Wayland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/28/2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3 and 10-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corrigan (GB2273441A, published June 22, 1994, cited in the previous Office action) in view of Dowrick (U.S. Patent No. 4,073,920, issued on 02/14/1978, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 05/28/2021.
The rejection of claims 1-3 and 10-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corrigan (GB2273441A, published June 22, 1994, cited in the previous Office action) in view of Upjohn (GB1456349A1, published November 24, 1976, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 05/28/2021.
 (2) Response to Argument
§ 5a, pages 2-5 of Remarks:
Appellant alleges that the instant claims are non-obvious over the cited references because the Office fails to establish a prima facie case of obviousness based on the combination of the cited references. Please see page 2, § 5a of Remarks.
Appellant’s arguments have been fully considered but they are not found to be persuasive.

peanut oil, or peanut oil and hydrogenated peanut oil;
a gel base (e.g., aluminum stearate); and
non-toxic heavy metal salt (e.g., bismuth sub-nitrate), that is at least 30% by weight of the gel base.
Although Applicants claim a formulation having an antibacterial formulation and a seal formulation, these limitations are merely intended uses since the formulation is one mixture.  Instant claim 1 reads on the mixture of the three listed components.
Similar to composition of claim 1, Corrigan (see page 1, lines 20-24 and page 3, lines 4-7), teaches a dual formulation that comprises an antibacterial component and a seal component. The seal component is formulated into a formulation that comprises:
liquid paraffin;
a gel base based aluminium stearate; and 
bismuth sub-nitrate.
Corrigan at page 12, lines 1-7, exemplifies a formulation as follows:

    PNG
    media_image2.png
    185
    507
    media_image2.png
    Greyscale

Although Corrigan teaches liquid paraffin instead of peanut oil or peanut oil and hydrogenated peanut oil (required in claim 1), the use of an oily vehicle such as peanut oil would have been obvious over Corrigan. 
This is because at the time the instant invention was made, the dispersion of antibacterial veterinary compositions in an oil medium such mineral oil (e.g., liquid paraffin), vegetable oils (e.g., peanut oil), or a mixture thereof, was well-known in the art. For example:
Dowrick teaches that these two components can be used interchangeably.
“Mammary disorders in animals are conventionally treated by the intramammary administration of suspensions or solutions of an antibacterial agent in a suitable vehicle. It has been found that often such antibacterial agents (such as penicillins) are unstable in aqueous vehicles and thus it is necessary to formulate them for intramammary administration in an oily vehicle to produce a product that has an acceptable shelf-life. The oily vehicles used are usually paraffin oils or vegetable oils such as arachis (peanut) oil.” Emphasis added. Please see Dowrick, column 1, lines 10-19.

2) Upjohn discloses that antibacterial veterinary compositions have commonly been dispersed in an oil medium such as mineral oil, vegetable oils or a mixture thereof (see column 1, lines 36-42). The term “mineral oil”, refers to liquid paraffin and light liquid paraffin or petroleum (see column 2, lines 82-86). Suitable vegetable oils include, for example, peanut oil, sesame oil, corn oil, cotton seed oil, olive oil and like vegetable oils or mixtures thereof (see column 2, lines 70-74).
Regarding substituting equivalents known for the same purpose, M.P.E.P. § 2144.06(II), states:
“In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.)”. Emphasis added.

	In the present case, at the time the instant invention was made, oil medium such as mineral oil (e.g., liquid paraffin), vegetable oil (e.g., peanut oil), or a mixture thereof, are recognized in the prior art as equivalent oily mediums that can be employed in the formulation antibacterial veterinary compositions. Please see discussions above. Accordingly, a strong evidence of obviousness exits in subtitling vegetable oil (e.g., peanut oil of Dowrick or Upjohn), or a mixture of mineral oil and vegetable oil, in the formulation of Corrigan.

1) the peanut oil of Dowrick could be used in the formulation of Corrigan, as they are known equivalents oily vehicles. The artisan of the ordinary would have had a reasonable expectation that a composition of Corrigan formulated in an oily vehicle such as peanut oil of Dowrick, would exhibit utility in the inhibition of the growth of pathogenic microorganisms.
2) the peanut oil of Upjohn could be used in the formulation of Corrigan, because antibacterial veterinary compositions have commonly been dispersed in an oil medium such as mineral oil (e.g., liquid paraffin), vegetable oils (e.g., peanut oil), or a mixture thereof (see discussions above). The skilled artisan would have had a reasonable expectation that a composition of Corrigan formulated in an oily vehicle such as peanut oil of Upjohn, would exhibit utility in the inhibition of the growth of pathogenic microorganisms.
Claims 2 and 3 limit the “non-toxic heavy metal salt” to bismuth and bismuth sub-nitrate. Corrigan accounts for this limitation (see discussions above).
	Claim 10 limits the amount of the “non-toxic heavy metal salt” to from 40 wt% to 80 wt%. Corrigan exemplifies 65 wt% (see formulation above).
	Claim 11 limits the “base” to a gel based on aluminum stearate. Corrigan teaches a gel base based on aluminium stearate (see discussions above).
	Claim 12 limits the “base” to a base that includes paraffin. Corrigan teaches paraffin (see discussions above).
	Claims 13-15 further requires an antibacterial agent such as cloxacillin. Corrigan teaches that in one embodiment of the invention, the antibacterial agent can be, for example, cloxacillin (see page 2, lines 19-23).
Therefore, the invention as a whole was prima facie obvious at the time it was made. 
Corrigan teaches away from an oil-based antibiotic because Corrigan discloses that a combination of a seal and an aqueous based antibiotic offers a superior combination to a seal and an oil-based antibiotic. Please see pages 3-4, § 5a of Remarks.
Appellant’s arguments have been fully considered but they are not found to be persuasive.
This is because Appellant’s reliance on the most preferred embodiment to establish a teaching away is contrary to case law. The existence of a preferred embodiment alone normally cannot establish a teaching away. Regarding nonpreferred and alternative embodiments, MPEP § 2123 (II), states:
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” and “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” 

Even though Corrigan disclose that an aqueous based antibacterial formulation offers a superior combination, Corrigan’s disclosure doesn’t actually teach away from using an oily based antibiotic since Corrigan does not discredit the solution claimed. Accordingly, Corrigan’s preferred embodiment does not constitute a teaching away from nonpreferred or alternative embodiment.
Appellant alleges that a person skilled in the art would not have found it obvious to modify: 1) Corrigan with Dowrick; or 2) Corrigan with Upjohn, because each of the exemplary embodiments in Corrigan discloses a veterinary composition which is administered with two separate syringes, namely: A) an antibiotic containing injector; and B) a seal containing injector. Please see pages 4-5 of Remarks.
Appellant’s arguments have been fully considered but they are not found to be persuasive.
This is because Corrigan at page 3, lines 4-7, states: “In one embodiment of the invention antibacterial agent is present in the gel base. Alternatively, the antibacterial formulation and the seal formulation are separate”. Emphasis added. Furthermore, Appellant’s arguments are confusing because while Appellant argues stating that Corrigan discloses that a combination of nd ¶ of Remarks), Appellant appears to be again arguing that the same Corrigan does not teach or suggest a combination of a seal and an oil based antibiotic (see page 4, last  ¶ through page 5, 1st ¶ of Remarks).
§ 5b, pages 5-7 of Remarks:
Appellant alleges non-obviousness of the instant invention on the grounds of an unexpected and surprising observation that a veterinary composition of the instant invention (e.g., claim 1), comprising: A) peanut oil, or peanut oil and hydrogenated peanut oil; B) a gel base (e.g., aluminum stearate); and C) non-toxic heavy metal salt (e.g., bismuth sub-nitrate), that is at least 30% by weight of the gel base, was found to exhibit superior in situ effectiveness.  Appellant cites: i) the declaration of Rebecca Quesnell and Patrick C. Taube, 12/31/2013, submitted in the matter of the opposition to EP patent No. 1581184B1; and ii) the statement “it is believed that the oil-based formulation of the present disclosure ……….”, on page 2 of the instant specification, in support of the Appellant’s allegation. Emphasis added. Please see pages 5-7 of Remarks.
Appellant’s arguments have been fully considered but they are not found to be persuasive.
Regarding the advantageous results alleged by the Appellant for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Appellant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). Emphasis added.
In instant case, the declaration of Rebecca Quesnell and Patrick C. Taube fails to recite: 1) each of:  A) peanut oil, or peanut oil and hydrogenated peanut oil; B) a gel base (e.g., aluminum 
Accordingly, a person skilled in the art cannot make any meaningful interpretation of the results. Furthermore, the declaration of Rebecca Quesnell and Patrick C. Taube does not appear to be filed under 37 CFR 1.132.
Appellant’s exemplary embodiments (see instant specification at pages 4-5 and Table 1), only involve the following addition of vegetable oils to each formulation 2A4 of Corrigan (see Corrigan at page 10): a) peanut oil and hydrogenated peanut oil (formulation A); and b) peanut oil (formulation B and C) and evaluation of seal integrity at days 1, 7, 14 and 21 versus control (a formulation 2A4 of Corrigan without antibiotic).
 However, Appellant fails to provide any information as to the amount of vegetable oils included in the Corrigan formulation 2A4. Corrigan did not indicate which oil was used in composition 2A6. Appellant did not provide seal integrity test using vegetable oil different from peanut oil or oil derived from peanut oil.
The effective seal duration in Corrigan was more than 47 days (see Corrigan at page 11), whereas, Appellant’s test was for days 1, 7, 14 and 21. Furthermore, Corrigan discloses that the more than 47 days seal integrity test was performed at a reduced mass of seal to see if this could further enhance the seal effectiveness (see pages 10 and 17). In a shorter duration study, Corrigan’s aqueous formulation 2B8, exhibits a %BSN recovery at 85.6% (see page 16).
Therefore, Appellant’s arguments on the grounds of an unexpected and surprising observation are not commensurate in scope with the instant claims. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


Examiner, Art Unit 1629
Conferees:
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.